ACCEPTED
                                                                                            08-19-00038-CR
                                                                                EIGHTH COURT OF APPEALS
                                                                                           EL PASO, TEXAS
                                                                                          3/17/2021 3:29 PM
                                                                                     ELIZABETH G. FLORES
         08-19-00038-CR                                                                              CLERK

                               NO. 08-19-00038-CR

                                 IN THE                                 FILED IN
                                                                 8th COURT OF APPEALS
                            COURT OF APPEALS                         EL PASO, TEXAS
                        EIGHTH DISTRICT OF TEXAS                 3/17/2021 4:29:22 PM
                                                                 ELIZABETH G. FLORES
RUDY ABARCA                                                              Clerk
                                                                       APPELLANT

v.

THE STATE OF TEXAS                                                      APPELLEE


                        STATE’S RESPONSE
              TO APPELLANT’S MOTION FOR REHEARING


TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas, pursuant to TEX. R. APP. P. 49.2 and this

Court’s request, and files this response to Appellant’s motion for rehearing.

I. Procedural history and Abarca’s motion for rehearing.

      Appellant, Rudy Abarca (hereinafter Abarca), was convicted of aggravated

robbery in a jury trial. See Abarca v. State, No. 08-19-00038-CR, 2021 WL 268154,

at *1 (Tex. App.—El Paso Jan. 27, 2021, no pet. h.) (not designated for publication).

The trial court assessed punishment at 25 years’ imprisonment. Id. at *3. On appeal,

Abarca raised 10 points of error; this Court overruled all of Abarca’s points of error

and affirmed his conviction. Id. at *18.

      On February 26, 2021, Abarca timely filed a motion for rehearing, asserting
                                      1
that the facts and legal authority relied upon by this Court in rejecting his challenge

to the trial court’s admission of a jail call between Abarca and “Jesse,” Abarca’s

friend, were erroneous. (APP. REH’G MOT. at 2–18). For the following reasons,

Abarca’s claims are without merit, and his motion for rehearing should be denied.1

II. Abarca’s arguments, which fail to account for and properly apply principles
regarding the admission of statements that comprise plea discussions with the
prosecuting authority, do not merit reconsideration of his previously asserted
appellate claims.

       A. This Court correctly concluded that Abarca’s statements to Jesse did
       not constitute matters involving plea negotiations that implicated TEX. R.
       EVID. 410.

       Abarca first argues that this Court incorrectly concluded that Abarca’s

statements to Jesse that “they’re trying to give me 15 years,” and that he was willing

to plead guilty to “a two-piece,” did not constitute plea-negotiation discussions with

the prosecuting authority that should have been excluded under TEX. R. EVID. 410.

See (APP. REH’G MOT. at 2–11). In particular, Abarca claims that the prosecutor’s

reference to a previous 15-year offer during the punishment phase of trial constituted

evidence that Abarca’s jail-call statements to Jesse were statements that implicated

TEX. R. EVID. 410’s prohibition against evidence regarding plea-negotiation



1
  While the State will herein reiterate some of its appellate arguments, such should not be
construed as an abandonment of all other arguments not mentioned in this response, as the State
continues to rely on the arguments made in its Brief on original submission.

                                              2
discussions between the defense and the prosecuting attorney. (APP. REH’G MOT. at

2–3).

        As a preliminary matter, Abarca raises this particular contention regarding the

prosecutor’s punishment-phase statement for the first time in his motion for

rehearing, and nowhere in his Brief on original submission did he argue that the

prosecutor’s statement constituted record support for his rule-410 claim. Because

parties are generally not permitted to raise novel issues or arguments in a motion for

rehearing, this Court should disregard any new argument that the prosecutor’s

statement constituted evidence that Abarca’s jail-call comments referred to

statements that were made during plea negotiations. See State v. Gobert, 275 S.W.3d
888, 891 (Tex. Crim. App. 2009) (stating that appellate courts are not required to

entertain a new argument raised by an appellant for the first time in a motion for

rehearing); Rochelle v. State, 791 S.W.2d 121, 124 (Tex. Crim. App. 1990) (stating

that an intermediate appellate court has discretion whether to entertain a new ground

raised for the first time in a motion for rehearing).

        Moreover, even if this Court considers Abarca’s novel argument on rehearing,

this Court correctly concluded that nothing in the record established that Abarca’s

jail-call statement, “they’re trying to give me 15 years,” was a reference to any

discussion regarding the State’s purported plea offer. In particular, nothing directly

                                           3
ties the statement by the prosecutor during the punishment phase of the trial to

Abarca’s jail-call statement, other than the fact that the prosecutor’s statement also

happened to refer to a 15-year offer that had been conveyed at some point to the

defense. The trial court could have reasonably concluded that, at the time it made its

ruling regarding the admission of the jail call, Abarca’s statement was not a reference

to any statements made during plea negotiations between his attorney and the

prosecutor, but that it rather referred to hypothetical offers from the State or the

potential punishment Abarca thought he was facing. Likewise, it is undisputed that

the statements at issue were made between Abarca and Jesse; as the State argued in

its Brief on original submission, these statements were not made between the defense

and the prosecuting authority, and thus rule 410(b)(4) is inapplicable under its plain

language. See TEX. R. EVID. 410(b)(4) (stating that “a statement made during plea

discussions with an attorney for the prosecuting authority” is inadmissible).

      Because this Court correctly found that the plain language of rule 410(b)(4)

did not apply to Abarca’s jail-call statement, Abarca has still failed to show that the

trial court’s ruling constituted an abuse of discretion, and this Court correctly

concluded that Abarca’s rule-410 argument lacked sufficient record support to

warrant reversal. See TEX. R. EVID. 410(b)(4); Monreal v. State, 947 S.W.2d 559,

565 (Tex. Crim. App. 1997); Carter v. State, No. 08-07-00192-CR, 2009 WL
4
2343725, at *8 (Tex. App.—El Paso July 31, 2009, pet. ref’d) (not designated for

publication).

      For these reasons, Abarca’s motion for rehearing should be denied.

      B. This Court properly relied on prior cases in interpreting TEX. R. EVID.
      410(b)(4).

                1. This Court already considered and rejected Abarca’s argument that
                the cited language from Monreal v. State was dicta.

      Abarca next argues that rehearing is warranted because this Court improperly

relied on several prior cases in its interpretation and application of rule 410(b)(4).

(APP. REH’G MOT. at 4–6). First, Abarca argues that this Court improperly relied on

Monreal, 947 S.W.2d at 565, because that case involved a claim of ineffective

assistance of counsel, and the Court of Criminal Appeals’s (CCA’s) discussion of

rule 410 was therefore only dicta. (APP. REH’G MOT. at 4–5). This Court already

considered and rejected that particular argument in this Court’s opinion on original

submission because, regardless of whether Monreal’s language constituted dicta, the

CCA’s analysis comported with the plain language of rule 410(b)(4) and other

courts’ interpretations of that rule. Abarca, 2021 WL 268154, at *5, citing Carter,

2009 WL 2343725, at *8, and Aekins v. State, No. 04-13-00064-CR, 2013 WL
5948188, at *7 (Tex. App.—San Antonio Nov. 6, 2013), aff’d, 447 S.W.3d 270 (Tex.

Crim. App. 2014) (mem. op., not designated for publication). As such, Abarca

                                           5
provides no additional reasons on rehearing for this Court to reconsider its analysis

regarding Monreal, and his request for rehearing on this basis fails.

             2. This Court may, in its discretion, rely on unpublished opinions from
             intermediate courts of appeals.

      Abarca further argues that in its interpretation of rule 410(b)(4), this Court

improperly relied on Carter, 2009 WL 2343725, at *8, and Aekins, 2013 WL
5948188, at *7, because those cases are unpublished opinions and therefore lack

precedential value. (APP. REH’G MOT. at 5–6). It is true that unpublished appellate

opinions from intermediate appellate courts lack precedential value and are not

binding authority on a reviewing court. See TEX. R. APP. P. 47.7(a). Nevertheless,

unlike unpublished opinions from the CCA, unpublished opinions from intermediate

appellate courts may be cited as persuasive authority that a court has discretion to

follow or reject. See id.; Skinner v. State, 293 S.W.3d 196, 202 (Tex. Crim. App.

2009) (recognizing the distinction between TEX. R. APP. P. 77.3, which expressly

precludes citation to unpublished CCA opinions, and TEX. R. APP. P. 47.7, which

permits citation to unpublished opinions from intermediate appellate courts); see

also Edrington v. State, No. 10-16-00042-CR, 2018 WL 3944596, at *2 n. 4 (Tex.

App.—Waco Aug. 15, 2018, pet. ref’d) (mem. op., not designated for publication),

citing Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

This rule applies to a reviewing court’s own prior unpublished opinions, as well as
                                          6
unpublished opinions from other intermediate courts of appeals. See Brewer v. State,

No. 08-14-00207-CR, 2018 WL 388034, at *4 n. 2 (Tex. App.—El Paso Jan. 12,

2018, pet. ref’d) (not designated for publication) (where this Court recognized that

an unpublished opinion from the Austin Court of Appeals constituted non-

precedential (but rather persuasive) authority because the Austin court’s case

implicated similar factual circumstances to this Court’s case).

      Although Carter and Aekins are unpublished opinions that do not constitute

binding authority on this Court, this Court nonetheless has discretion to adopt the

reasoning used by other intermediate appellate courts in their unpublished opinions

and to find such authority persuasive. Any implication by Abarca that this Court

cannot (or should not) rely at all on unpublished opinions from intermediate

appellate courts, including this Court’s prior unpublished opinions, is simply wrong.

And, for the reasons enumerated in the State’s Brief on original submission, which

the State here relies on and adopts, those cases were factually and legally applicable

to this appeal. As such, this Court did not err by finding Carter and Aekins to be

persuasive authority regarding its analysis of rule 410(b)(4), even if those cases did

not constitute binding, precedential authority. See Edrington, 2018 WL 3944596, at

*2 n. 4; Brewer, 2018 WL 388034, at *4 n. 2.

      For these additional reasons, Abarca’s motion for rehearing should be

                                          7
overruled.

III. This Court correctly concluded that Abarca did not preserve his TEX. R.
EVID. 403 objection to the admission of his statement concerning his possible
15-year sentence. And, even if this argument was preserved, the trial court’s
admission of this statement did not violate rule 403.

      A. Abarca did not preserve his rule-403 complaint.

      Abarca further urges rehearing on the basis that this Court erroneously

concluded that he did not preserve his TEX. R. EVID. 403 objection to the admission

of his jail-call statement regarding his possible 15-year sentence. (APP. REH’G MOT.

at 11). But, the record clearly demonstrates that Abarca only objected to this

particular statement on the basis of relevance, and not on any grounds enumerated

in rule 403 (e.g., that the probative value of the evidence was substantially

outweighed by the risk of unfair prejudice). As this Court correctly noted, defense

counsel lodged an objection that “what they have offered him and what he might do

on that is not relevant to this particular case in any way.” During his objection, which

lasted the better part of 2 pages in the reporter’s record of the trial, defense counsel

later stated that he was objecting to Abarca’s statement regarding his alleged

unlawful use of a vehicle on the basis of relevance, and that the statement was

“substantially prejudicial, and that substantially outweighs any probative value that

that may have.” (RR5 171–72).

      While it was clear to the trial court and the State that defense counsel objected
                                           8
to the admission of this latter statement on the basis of rule 403, he did not make his

rule 403 objection to the statement regarding his potential 15-year sentence with

enough clarity or particularity to inform the court or the State that he was objecting

to that statement on the basis of relevance and rule 403. The trial court was not

afforded an opportunity to correct any purported rule 403 error, and the State was

likewise denied an opportunity to respond to any purported rule-403 complaint.

Thus, this Court did not err in concluding that defense counsel’s objection was not

sufficiently specific to preserve his rule 403 complaint regarding the 15-year-

sentence statement. See TEX. R. APP. P. 33.1(a) (providing that a complaint is not

preserved for appeal unless it was made to the trial court by a timely request,

objection or motion that “stated the grounds for the ruling that the complaining party

sought from the trial court with sufficient specificity to make the trial court aware of

the complaint, unless the specific grounds were apparent from the context”); Janecka

v. State, 823 S.W.2d 232, 243–44 (Tex. Crim. App. 1990) (recognizing that the

purpose of requiring a timely, specific objection is to allow the trial court to have the

opportunity to make a determination and ruling on the complained-of error, and to

then proceed with the trial as appropriately corrected by the court).

      For these additional reasons, Abarca’s motion for rehearing should be denied.




                                           9
      B. The trial court’s admission of the statement did not violate rule 403.

      Moreover, even if Abarca’s rule-403 complaint was preserved for review, the

trial court did not abuse its discretion by admitting the statement. As the State

asserted in its Brief on original submission, which associated arguments therein the

State here relies on and adopts, the probative value of Abarca’s statement was not

substantially outweighed by the risk of unfair prejudice because the statement

constituted consciousness-of-guilt evidence. (STATE’S BR. at 23–26). Abarca’s

willingness to accept a plea offer evinced his consciousness of guilt, and thus the

evidence was directly probative of the most important issue at trial: his commission

of the charged offense.

      And, as this Court correctly noted, the trial court could have reasonably

concluded that Abarca’s statement regarding his possible 15-year sentence was not

actually a reference to any statement that occurred during plea negotiations, but was

rather Abarca’s evaluation of the possible punishment the State was seeking. See

Abarca, 2021 WL 268154, at *5, 7. Thus, as this Court held, Abarca’s complaints

that the statements were irrelevant and unfairly prejudicial because they related to

plea negotiations lack record support, and he has not shown that he is entitled to

reconsideration of this Court’s opinion on this basis either. See id. at *7.

      For these additional reasons, Abarca’s motion for rehearing should be denied.

                                          10
IV. This Court correctly concluded that Abarca’s statement that he would be
willing to accept a plea deal for 2 years’ imprisonment: (1) was relevant to show
his consciousness of guilt; (2) had probative value that was not substantially
outweighed by the risk of unfair prejudice.

      A. The statement was relevant to show Abarca’s consciousness of guilt.

      Abarca next argues that this Court erred by holding that his statement that he

would be willing to accept a plea deal for 2 years’ imprisonment was relevant. (APP.

REH’G MOT. at 14–16). But, as this Court noted, this statement evinced Abarca’s

consciousness of guilt because of his willingness to plead guilty to the charged

offense. See Abarca, 2021 WL 268154, at *7. Moreover, as this Court also

recognized, this statement crossed the relatively low threshold required for relevance

because it provided a “small nudge” toward establishing Abarca’s recognition that

he had committed the charged offense. See id., citing TEX. R. EVID. 401, 402, and

Stewart v. State, 129 S.W.3d 93, 96 (Tex. Crim. App. 2004); see also Ex parte Smith,

309 S.W.3d 53, 56 (Tex. Crim. App. 2010) (recognizing the “low threshold for

relevance”), quoting Tennard v. Dretke, 542 U.S. 274, 285 (2004).

      In addition, this Court properly relied on Simpson v. State, 181 S.W.3d 743,

749 (Tex. App.—Tyler 2005, pet. ref’d), and Torres v. State, 794 S.W.2d 596, 598

(Tex. App.—Austin 1990, no pet.), in concluding that Abarca’s statement was

relevant. In Simpson, 181 S.W.3d at 749, the Tyler Court of Appeals held that the

defendant’s letter to his girlfriend in which he addressed his “not guilty” plea was
                                         11
relevant and probative of whether he committed the charged offense, which was a

fact of consequence in the case. Likewise, in Torres, 794 S.W.2d at 598–99, the

Austin Court of Appeals recognized that consciousness-of-guilt evidence is “perhaps

one of the strongest kinds of evidence of guilt,” and that evidence associated with

the defendant’s consciousness of guilt was admissible to prove that he committed

the charged offenses.

      In this case, Abarca stated that he was willing to accept a plea offer of 2 years’

imprisonment for his commission of the aggravated robbery. It is possible that he

was interested in pleading guilty because he accepted that he was going to be

imprisoned, even though he did not commit the charged offense, and he wanted to

spend the least amount of time in prison by accepting the plea offer. What was more

likely, however, was that Abarca knew that he would be found guilty if he went to

trial because he knew that he had committed the charged offense, and he was

attempting to minimize his punishment by pleading guilty. In either case, the

determination of the weight of the evidence was one for the jury to make, and that

determination did not affect the admissibility of the evidence.

      Furthermore, as this Court noted, no statement by Abarca explicitly

established the existence of plea negotiations or reflected any statement associated

with plea negotiations, and this Court correctly noted that Blue v. State, 41 S.W.3d
12
129, 130 (Tex. Crim. App. 2000) (plur. op.), and Hayes v. State, 484 S.W.3d 554,

556–57 (Tex. App.—Amarillo 2016, pet. ref’d), were factually distinguishable on

this basis and thus inapplicable here. See Abarca, 2021 WL 268154, at *8. Rather,

this Court correctly found that this case was more similar to Willis v. State, No. 04-

09-00349-CR, 2010 WL 2935772, at *1, 5 (Tex. App.—San Antonio July 28, 2010,

no pet.) (mem. op., not designated for publication). Similar to Abarca’s statement to

Jesse that he would be willing to accept a plea offer, the San Antonio Court of

Appeals found that the defendant’s letter to a detective that evinced his willingness

to accept a plea offer “had a significant tendency to make a fact of consequence—

his guilt—more probable,” and was thus sufficiently relevant to warrant its

admission. See Willis, 2010 WL 2935772, at *5, citing State v. Mechler, 153 S.W.3d
435, 441–42 (Tex. Crim. App. 2005); see also TEX. R. EVID. 401. And, as explained

above, this Court was free in its discretion to rely on the legal reasoning in Willis

because the facts and legal issues in this case were similar to those presented in

Willis.

      In sum, because Abarca’s jail-call statement, at the least, provided a “small

nudge” toward establishing that Abarca committed the charged offense, this Court

did not err by concluding that the evidence was sufficiently relevant to be admissible.

See TEX. R. EVID. 401, 402; Ex parte Smith, 309 S.W.3d at 56; Simpson, 181 S.W.3d
13
at 749; Torres, 794 S.W.2d at 598; Willis, 2010 WL 2935772, at *5.

      For these additional reasons, Abarca’s motion for rehearing should be denied.

      B. The statement had probative value that was not substantially
      outweighed by the risk of unfair prejudice.

      Finally, Abarca argues that this Court erred by concluding that his statement

that he would be willing to accept a plea deal for 2 years’ imprisonment was not

unfairly prejudicial and thus did not violate rule 403. (APP. REH’G MOT. at 16–18).

But, as courts have long recognized, evidence that is merely prejudicial does not

violate rule 403 because, by nature, almost all evidence offered against a party is

prejudicial to that party. See Montgomery v. State, 810 S.W.2d 372, 378 (Tex. Crim.

App. 1990) (op. on reh’g). Rather, evidence is only inadmissible if the probative

value of the evidence is substantially outweighed by the risk of unfair prejudice. See

id.; see also TEX. R. EVID. 403. This Court, again properly relying on Willis,

correctly concluded that the admission of Abarca’s statement did not violate rule 403

because the statement: (1) was directly probative of Abarca’s guilt and important to

the State’s case; (2) did not divert the jury’s attention from the charged offense; and

(3) did not take an inordinate amount of time to present. Abarca, 2021 WL 268154,

at *8, citing Willis, 2010 WL 2935772, at *5. Abarca has still not established that

this Court erred in concluding that the trial court did not abuse its discretion in

admitting the statement over his rule 403 objection, and he has not shown that he is
                                          14
entitled to rehearing on this basis.

         Abarca further argues that the admission of his statement “vitiate[d] the

presumption of innocence and inject[ed] improper evidence regarding punishment

into the guilt-innocence phase of trial.” (APP. REH’G MOT. at 16). Again, this

argument must fail because Abarca’s statement was directly probative of whether he

committed the charged offense—the very issue to be determined during the guilt-

innocence phase of trial. Under Abarca’s reasoning, any statement by a defendant

that evinces his consciousness of guilt (and includes a reference to punishment)

would violate the presumption of innocence and would be improper guilt-innocence

evidence, even though courts have long recognized that consciousness-of-guilt

evidence is one of the most powerful forms of evidence in determining a defendant’s

guilt. See, e.g., Torres, 794 S.W.2d at 598–99; Liller v. State, No. 08-16-00309-CR,

2018 WL 3583877, at *5 (Tex. App.—El Paso July 26, 2018, pet. ref’d) (not

designated for publication) (recognizing consciousness-of-guilt evidence as tending

to establish the defendant’s guilt). The trial court properly admitted Abarca’s

statement as consciousness-of-guilt evidence, and he has not shown that its

admission was so unfairly prejudicial as to abrogate his right to be presumed

innocent, or that the evidence was only admissible during the punishment phase of

trial.


                                         15
       For these additional reasons, Abarca’s motion for rehearing should be denied.

V. Conclusion.

       Based on all the foregoing, as well as the arguments fully set out in the State’s

Brief on original submission, Abarca has failed to show that his appeal merits

reconsideration by this Court. Simply, Abarca’s bases for urging reconsideration of

his appeal—one of which he improperly raises for the first time on rehearing—are

largely a reiteration of the arguments already considered and rejected by this Court,

such that Abarca’s motion for rehearing is without merit and should be denied in its

entirety.




                                          16
                                PRAYER

      WHEREFORE, the State prays that this Court deny Abarca’s motion for

rehearing.




                                 Respectfully submitted,

                                 YVONNE ROSALES
                                 DISTRICT ATTORNEY
                                 34th JUDICIAL DISTRICT

                                 /s/ Justin M. Stevens
                                 JUSTIN M. STEVENS
                                 ASST. DISTRICT ATTORNEY
                                 DISTRICT ATTORNEY’S OFFICE
                                 EL PASO COUNTY COURTHOUSE
                                 500 E. SAN ANTONIO
                                 EL PASO, TEXAS 79901
                                 (915) 546-2059 ext. 3310
                                 FAX (915) 533-5520
                                 E-MAIL: jstevens@epcounty.com
                                 SBN 24100511




                                   17
                    CERTIFICATE OF COMPLIANCE
      The undersigned does hereby certify that the foregoing document contains
3,547 words.


                                    /s/ Justin M. Stevens
                                    JUSTIN M. STEVENS




                       CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above response was
sent via the e-file system on March 17, 2021, to Alexandria Serra, attorney for
Abarca, at alex@serralawpllc.com, 718 Myrtle Avenue, El Paso, Texas, 79901.


                                    /s/ Justin M. Stevens
                                    JUSTIN M. STEVENS




                                      18
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Justin Stevens
Bar No. 24100511
jstevens@epcounty.com
Envelope ID: 51575823
Status as of 3/17/2021 4:09 PM MST

Case Contacts

Name                         BarNumber    Email                   TimestampSubmitted    Status

District Attorney's Office                DAappeals@epcounty.com 3/17/2021 3:29:22 PM   SENT



Associated Case Party: Rudy Abarca

Name                BarNumber     Email                  TimestampSubmitted    Status

Alexandria Serra                  alex@serralawpllc.com 3/17/2021 3:29:22 PM   SENT